Citation Nr: 1819427	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-17 287	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois
 
 
THE ISSUE
 
Entitlement to service connection for sleep apnea.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from October 1985 to February 1990 and from September 2008 to October 2009.  He also served in the reserve and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In September 2017, the Veteran attended a Board hearing before the undersigned.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran contends that he has sleep apnea which had its onset during his active duty service in 2009 while serving in Afghanistan.  He has submitted two letters from fellow soldiers who wrote that they witnessed the Veteran snoring loudly, gasping for breath, and having difficulty sleeping while in the service.  

While the contemporaneously prepared service medical records do not reveal any complaints, findings or diagnoses of a sleep disorder, in light of the competent testimony and statements from fellow soldiers, the Board finds that these letters are adequate to trigger VA's duty to provide the appellant with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The issue is therefore remanded so that the Veteran can be afforded appropriate VA examination prior to adjudication.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain any outstanding, pertinent VA treatment records from the Marion VA Medical Center since March 2014.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. Following completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of any diagnosed sleep apnea.  The examiner must specify in the report that all VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  
 
The examiner should discuss the Veteran's September 2010 sleep study diagnosing sleep apnea and address whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset during, or is otherwise related to any event or injury in the appellant's service.  The examiner is reminded that the appellant separated from active duty in October 2009.
 
The examiner must address the October 2010 statements submitted by fellow soldiers who stated that they witnessed the Veteran snoring loudly, gasping for breath, and having difficulty sleeping in service; as well as the appellant's lay statements regarding feeling tired and having difficulty staying asleep while in service and after returning from Afghanistan.
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
3. The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the appellant does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
4. Then, readjudicate the issue on appeal.  If the issue remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




